Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 1 of 26




                  Exhibit 1.F




       NCUA v. Deutsche Bank Nat’l Trust Co., No. 14-cv-08919-SHS
                           October 5, 2018
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 2 of 26




Alison Kowalski-Mingione




Ms. Kowalski-Mingione
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 3 of 26
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 4 of 26
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 5 of 26
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 6 of 26
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 7 of 26
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 8 of 26
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 9 of 26
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 10 of 26
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 11 of 26
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 12 of 26
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 13 of 26
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 14 of 26
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 15 of 26
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 16 of 26
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 17 of 26
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 18 of 26
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 19 of 26
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 20 of 26
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 21 of 26
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 22 of 26
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 23 of 26
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 24 of 26
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 25 of 26
Case 1:14-cv-08919-SHS Document 114-7 Filed 10/05/18 Page 26 of 26
